Citation Nr: 0715728	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating higher than 40 percent for 
penetrating shell fragment wound (SFW) of the left (minor) 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from August 1943 to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision of the Providence, Rhode 
Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the veteran's left shoulder 
condition from 30 percent to 40 percent, effective January 
29, 2001.  In assigning the effective date of the increase, 
the RO found that the August 2001 rating decision contained 
"clear and unmistakable error" and that the evidence then 
of record showed the veteran's left shoulder to meet the 
criteria for a 40 percent rating, effective January 29, 2001.  

The Board notes that the veteran filed a notice of 
disagreement with a May 2003 decision which denied 
entitlement to an effective date earlier than January 29, 
2001, for an increased rating for residuals of a penetrating 
shell fragment wound (SFW), of the left (minor) shoulder.  He 
also appealed the January 29, 2001 effective date assigned by 
the February 2004 rating decision for the 40 percent rating 
for his left shoulder.  A statement of the case on the 
earlier effective date issue was provided in January 2005.  
In the substantive appeal filed in March 2005, the veteran 
limited his appeal to the increased rating issue.  Thus, the 
issue of entitlement to an effective date earlier than 
January 29, 2001, for an increased rating for residuals of a 
penetrating SFW of the left shoulder is no longer in 
appellate status.  38 C.F.R. §§ 20.200, 20.202.

For good cause shown - the veteran's age, the Board advanced 
his case on the docket.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).




FINDING OF FACT

The veteran's left shoulder penetrating SFW residuals 
manifest with marked limitation of motion of the humerus in 
abduction due to adhesions and tightness of the rotator cuff.  
Neither loss of the head nor malunion of the humerus is 
manifested.


CONCLUSION OF LAW

The requirements for a rating in excess of 40 percent for 
service-connected penetrating SFW residuals of the left 
(minor) shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5202 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, a September 2002 RO letter, prior to the 
decision on appeal, provided notice to the veteran as to the 
types of evidence to submit to substantiate his claim for an 
increased rating.  The letter also advised the veteran of 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that was relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records including VA treatment reports, and VA examination 
reports.

In this case, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The fact that the veteran specified 
the specific evaluation he was seeking indicates actual 
knowledge of the rating criteria.  The veteran indicated that 
he self treated his shoulder, and he did not return any 
completed release forms for VA to obtain treatment records 
for his shoulder.  Thus, there is no indication that there is 
additional evidence to obtain.

Moreover, there has been a complete review of all the 
evidence without prejudice to the veteran, and in fact, his 
disability was increased twice during the claim period.  
Further, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an even 
higher rating, any question as to an appropriate evaluation 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  The veteran had a meaningful opportunity to 
participate in the adjudication of his claim at all stages.  
Thus, VCAA provisions have been considered and complied with, 
and any error is harmless and does not prohibit consideration 
of this matter on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Analysis

Historically, the veteran was granted service connection in 
1946.  His left shoulder disability was originally rated as 
an injury to Muscle Group II.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5302.  The veteran is right hand dominant.  
The increase from 20 percent to 30 percent allowed by the 
August 2001 rating decision placed the veteran at the maximum 
rating allowed for a severe injury to Muscle Group II for the 
non-dominant side.  The February 2004 rating decision, after 
review of the examination reports, changed the veteran's 
Diagnostic Code to 5202 and rated his disability at 40 
percent for a fibrous union of the humerus on the minor (non-
dominant side).  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  But any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board finds that the medical evidence of record shows the 
veteran's left shoulder disability to more nearly approximate 
his current rating of 40 percent.  38 C.F.R. §§ 4.1, 4.10, 
4.7.  Further, the RO's changing of the veteran's Diagnostic 
Code to provide the higher evaluation is supported by the 
medical evidence of record and the rating criteria.  Butts, 5 
Vet. App. at 538; Pernorio, 2 Vet. App. at 629; see also 
38 C.F.R. § 4.14 (evaluation of the same disability under 
various diagnoses is to be avoided).   

As noted above, the veteran's left shoulder disability is now 
rated under Diagnostic Code 5202 as other impairment of the 
humerus.  Under Diagnostic Code 5202 for minor extremities, a 
40 percent evaluation is assigned for a fibrous union of the 
humerus.  A 50 percent evaluation is assigned for a nonunion 
of the humerus (false flail joint), and a 70 percent 
evaluation is assigned for loss of the head of the humerus 
(flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Thus, the only basis on which the veteran may receive a 
higher rating for the minor side is for either a nonunion of 
the humerus (false flail head) or a loss of the head (flail 
shoulder).  Id.  There is no evidence of either pathology.

The May 2001 X-ray report reflects that the left shoulder X-
ray showed moderate degenerative changes with marginal 
sclerosis and cystic erosive defects involving the humerus 
head and also the left acromioclavicular joint.  There was no 
fracture or dislocation, and there were no soft tissue or 
joint calcifications.  The May 2001 examination report 
reflects that the veteran told the examiner that his main 
complaint was weakness, restriction of motion, and pain.

Physical examination revealed the left shoulder range of 
motion to be restricted to 90 degrees on forward elevation 
and to 77 degrees on abduction.  Normal for both spheres is 0 
to 180 degrees.  See 38 C.F.R. § 4.71a, Plate I.  Internal 
rotation was to 60 degrees and external rotation was only to 
0 degrees.  Normal for both is 90 degrees.  Id.  The examiner 
specifically noted the extent of the veteran's functional 
loss by observing that the veteran could bring his left hand 
to his face level, but he could reach the back of his head 
with his right hand.  Muscle strength testing revealed the 
veteran to have strong adduction bilaterally, but abduction 
was weak against moderate resistance on the left while doing 
range of motion.  He had difficulty bringing his left hand to 
his lumbar region posteriorly, but he could reach the mid-
line of his lumbar region with his right hand.

The examiner's diagnosis included the pathology shown on the 
X-ray, and he specifically noted that the veteran's primary 
problem was that his left shoulder was now frozen due to 
adhesions and tightness of the rotator cuff.  He further 
stated that despite physical therapy, the veteran's range of 
motion remained seriously reduced, and he had persistent 
weakness in the left shoulder.

The findings at the June 2003 examination were not 
significantly different.  Examination on range of motion 
revealed the left shoulder to flex forward to 55 degrees, and 
the examiner could not flex it further passively due to pain.  
Abduction was to 80 degrees, internal rotation to 70 degrees 
and external to 45 degrees.  Pain ensued beyond both points.  
Mirror, crossover, and Vulcan's test were positive.  The 
diagnosis was the same as at the 2003 examination.  Both 
reports reflect that the veteran is able to perform his 
activities of daily living and that he is retired.

The February 2004 rating decision determined the August 2001 
decision contained clear and unmistakable error, in that the 
rating did not correctly consider the finding that the left 
shoulder was frozen due to adhesions at the 2001 examination.  
The February 2004 decision determined that the veteran's 
symptoms approximated a fibrous union of the humerus since 
the January 2001 date of claim for an increased rating.

As is apparent from the examination reports, the veteran's 
left shoulder does not manifest either loss of the humerus 
head or nonunion of the humerus, as the May 2001 and July 
2003 X-rays showed no evidence of that pathology.  This means 
that his left shoulder disability does not meet or 
approximate the criteria for a higher rating for those 
conditions.  See Diagnostic Code 5202.  Thus, in light of the 
fact that the veteran's left shoulder is his minor side, his 
left shoulder SFW residuals more nearly approximate a 40 
percent rating, which compensates him for his functional loss 
due to his pain, restricted motion, and weakness.  38 C.F.R. 
§§ 4.7, 4.40, 4.45.

The Board also notes that the examination reports reflect no 
findings of ankylosis of the veteran's left shoulder, as that 
pathology is defined in VA regulations, which means the 
scapula and humerus move as one piece.  Diagnostic Code 5200; 
see also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(indicating that ankylosis is complete immobility of the 
joint in a fixed position - either favorable or 
unfavorable).  In any event, the highest rating allowable for 
an ankylosed shoulder on the minor side is 40 percent, the 
same as the veteran's current rating.  Id.  Thus, a higher 
schedular rating is not warranted.

There is nothing in the record to distinguish this case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned 40 percent schedular 
rating has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected left shoulder 
condition.  See 38 C.F.R. § 4.1.  The veteran has been 
retired for years and he is able to do his activities of 
daily living.  In addition, there is no evidence revealing 
frequent periods of hospitalization for this disability.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  


ORDER

Entitlement to a rating higher than 40 percent for 
penetrating shell fragment wound of the left shoulder is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


